At the District Court of Fredericksburg in October, 1804, the following entry was made in the order book. “The question whether the court hath original jurisdiction to receive and sustain an indictment for felony before the indictee hath been examined by a court of justice in the manner prescribed by law, and to proceed to trial on the same indictment after the said indictee be removed to the jail of this district, by an examining court convened subsequent to the finding of the said indictment, is for novelty and difficulty adjourned to the general court 7”
To which question that court consisting of judges Tyler, White and Carrington, Nov. 15, 1804, made the following answer: “The court is of opinion that the district court hath not original jurisdiction to receive and sustain an indictment for felony, before (he indictee hath been examined by a court of justices in the manner prescribed by law, and that after the said indictee hath been examined before a court of justices, and sent to the jail of a district court, a new indictment must be filed against him before his trial in the said court.”